Citation Nr: 1724172	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-25 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to November 1971.  He had additional service in the New York Air National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his September 2013 substantive appeal, the Veteran requested a hearing before the Board.  However, in a February 201 statement, the Veteran withdrew his hearing request.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The underlying merits of the claim for service connection for prostate cancer will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO previously considered and denied the Veteran's claim for service connection for prostate cancer in a March 2009 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no new and material evidence received within one year of the determination. 

2.  The evidence received since the March 2009 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for prostate cancer.

CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied service connection for prostate cancer is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2.  The evidence received subsequent to the March 2009 rating decision is new and material, and the claim for service connection for prostate cancer is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for prostate cancer was previously considered and denied by the RO in a rating decision dated in March 2009.  The evidence of record at the time of the March 2009 rating decision included service treatment records, service personnel records, VA treatment records, and statements from the Veteran.  In that decision, the RO found that the Veteran's service treatment records and service personnel records did not verify that he served in the Republic of Vietnam during the Vietnam era.  In addition, the RO noted that the National Personnel Records Center (NPRC) was unable to verify that he had service in Vietnam.  Therefore, the RO determined that the required service in Vietnam was not shown, and service connection for prostate cancer was denied.

The Veteran was notified of the March 2009 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the March 2009 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

In October 2010, the Veteran requested that his claim for service connection for prostate cancer be reopened.  Specifically, he sought entitlement to service connection for prostate cancer, to include as due to herbicide exposure in Thailand.

The evidence associated with the claims file subsequent to the March 2009 rating decision includes VA treatment records and statements from the Veteran and his representative.  Notably, there is some evidence showing that the Veteran was stationed at U-Tapao Air Base in Thailand. See e.g. November 2010 statement from aircraft commander.  VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases. See VA Adjudication Procedure Manual, M21-1, Part IV.ii.1.H.5.  As such, herbicide exposure should be conceded on a facts found or direct basis if a veteran served in the Air Force in Thailand during the Vietnam era at one of the listed bases, including the U-Tapao Royal Air Force Base, as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence. M21-1, Part IV.ii.1.H.5.b.  

As such, the evidence relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for prostate cancer.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for prostate cancer is reopened.



REMAND

In this case, the Veteran has claimed that he was exposed to Agent Orange performing his duties as an aircrew member on a KC-135 while stationed at U-Tapao Royal Air Force Base, Thailand. See November 2010 statement.  The Veteran's representative has further contended that he was exposed to herbicides because he was in close proximity to the perimeter of the U-Tapao base perimeter, where herbicides were used. See May 2017 statement.  

The Veteran's service personnel and treatment records do reflect that he served as the navigator on a KC-135.  However, the Veteran's military occupational specialty alone does not clearly establish exposure to herbicides in Thailand.

Moreover, a March 2011 Personnel Information Exchange System (PIES) search for any documents showing that the Veteran was exposed to herbicides returned no records of exposure.  A June 2011 Defense Personnel Records Information Retrieval System (DPRIS) search also returned no documentation that any unit members of the 380th Air Rescue and Recovery Squadron handled or were exposed to Agent Orange.  In addition, the DPRIS search indicated that Agent Orange was not sprayed, tested, transported, or stored at U-Tapao.  However, the Board notes that a January 1969 Young Tiger Crew Training Status Report indicates that the Veteran served as a navigator with Crew E-105 of the 380th Refueling Squadron from November 1968 to January 1969 in support of Southeast Asia Operations.  It is unclear as to whether any search was made for the history of that refueling squadron or its locations.

Moreover, the Veteran and his former representative previously submitted maps of the air bases on which he reportedly served in Thailand.  However, those maps are not very clear.  As such, the Veteran and his representative should be given the opportunity to submit any additional copies.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and provide him the opportunity to submit maps regarding his proximity to the perimeter of the base while he was serving in Thailand.

2.  The AOJ should ensure that the Veteran's complete service personnel records have been associated with the file.

3.  The AOJ should attempt to verify whether the Veteran served at U-Tapao RTAFB and/or Takhli RTAFB.  His service personnel records show that he had foreign service from October 1967 to December 1967 and from November 1968 to January 1969, and he has reported serving at both bases.

4.  The AOJ should contact the appropriate entity to search the unit history for Crew E-105 of the 380th Refueling Squadron from November 1968 to January 1968 that served in support of Southeast Asia Operations.  If possible, the locations of that crew should be verified.

(A January 1969 Young Tiger Crew Training Status Report indicates that the Veteran served as a navigator with Crew E-105 of the 380th Refueling Squadron from November 1968 to January 1969 in support of Southeast Asia Operations.)

5.  After completing the foregoing development, the AOJ should take any other appropriate steps consistent with established procedures to attempt to verify the Veteran's claimed herbicide exposure while serving in Thailand.   His service personnel records show that he had foreign service from October 1967 to December 1967 and from November 1968 to January 1969, and he has reported serving at U-Tapao RTAFB and Takhli RTAFB.

All attempts and responses should be documented.  If herbicide exposure cannot be established, the AOJ should prepare a formal finding and notify the Veteran and his representative.  

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

7.  The case should then be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


